NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


TIMOTHY WEINER,                           )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-2011
                                          )
JESICA WINGO, f/k/a JESICA SOINSKI        )
AND JESICA WEINER,                        )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 15, 2018.

Appeal from the Circuit Court for Pasco
County; Lauralee G. Westine, Judge.

W. Matthew Kowtko of Kowtko Law Group,
P.A., Sarasota, for Appellant.

Charles D. Hinton, St. Petersburg, for
Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and SLEET and SALARIO, JJ., Concur.